Case 1:19-mc-00281-JAO-KJM Document 1 Filed 07/24/19 Page 1 of 1                                 PageID #: 1


OR I GIN A                         OF THE FederalPublic Defender
                                            District of Hawaii

 Sharron Rancouit                                                           300 Ala Moana Boulevard, Suite 7-104
 Assistant Federal Defender                                                         Honolulu, Hawaii 96850-5269
 Sharron_rancourt@fd.org

                    Phone (808) 541-2521 ♦ Toll free (877) 541-2521 ♦ Facsimile (808) 541-3545


                                            July 24, 2019                                 FILED IN THE
                                                                                 UNITED STATES DISTRICT COURT
                                                                                     DISTRICT OF HAWAII

                                                                                          JUL2W019
 Kevin S. C. Chang                                                               at SUE
                                                                                     o'clock andin min.P.M
                                                                                         BEITIA, CLERK
 U.S. Magistrate Judge
 United States District Court
 U.S. Courthouse
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850                       MC 1 9 0()28 HAoKJ/\/|
                    Re:       Appointment of Counsel for Dae Han Moon

 Your Honor:


       Mr. Dae Han Moon has contacted this office requesting that he be appointed
 counsel. Mr. Moon is under federal investigation. He is presently incarcerated at
 the Oahu Community Correctional Center. The attached financial affidavit is not
 notarized. He has signed his attached Affidavit pursuant to 28 U.S.C. Section 1746.

       He wishes to have the advice and representation of counsel in this matter.
 Our office has a conflict in this matter and asks that CJA counsel to be appointed
 for Mr. Moon.


                                                    Very trulv yours,


                                                    SHARRON RANCOURT
                                                    Assistant Federal Public Defender
                                                    District of Hawaii


 Attachment
